DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/20/2020 have been entered and carefully considered with respect to claims 1 – 13. Claims 1 - 6 and 11 - 13 are currently pending in this application. Claims 7 - 10 are canceled. Claims 1, 5, and 11 - 13 are amended. No claims were cancelled. No new matter was added.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 13 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 10 - 21:
	The combination of Cheok, Mirza, and Fisher fail to teach or suggest a method for controlling output bitrate of a video encoder when encoding a video stream comprising "receiving, at a current time point, weather forecast data being indicative of a future weather condition for a -  indication of a time point when the weather condition will occur; predicting, based on 
the weather forecast data, that the future weather condition will affect the output bitrate of the video encoder if at least one of the one or more weather related parameters falls outside of a predefined parameter interval; and increasing a compression level currently applied by the video encoder when compressing the video stream in response to predicting that the future weather condition will affect the output bitrate, wherein the compression level is increased in advance of the time point when the weather condition will occur" as recited in the amended independent claims. 
 	Claim 2 is dependent upon claim 1 and the Applicant submits that these claims are allowable over the cited references for the reasons presented above. 
 	Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Cheok, Mirza and Fischer, in view of U.S. Publication No. 2015/0350276 to Karlsson et al. (hereinafter "Karlsson"). Claim 7 is canceled and the rejection is moot. 
 	Based on the arguments presented above, withdrawal of the 35 U.S.C. §103 rejection of the pending claims is requested. 
. 
Response to Applicant’s arguments
	Examiner refutes Applicant’s arguments and maintain the 103 rejection because the combination of a new reference by Gosdin et al. (US 2005/0024236 A1) with the previously cited references renders those arguments moot. 
Examiner maintains that the features added by amendments do not place the pending claims in condition for allowance, as is established in the following section.
Thus, it is reiterated that one of ordinary skill in the art, having the references of Cheok, Mirza, and Gosdin, is able to modify the method and apparatus for encoding of Cheok, by adding or integrating features of the analytic techniques by Mirza and Gosdin, in order to achieve a method for controlling output bitrate of a video encoder when encoding a video stream, thereby 
Other claims, directly or indirectly dependent from Claim 1 are also maintained in their rejection state for similar reasons.
	However, if Applicant believes that a telephonic interview will help to materially advance the prosecution of this application, Applicant is invited to contact the undersigned by telephone, at Applicant’s convenience. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1 – 2, 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheok et al. (US 20100124274 A1), hereinafter “Cheok,” in view of Mirza (US 20150358537 A1), and Gosdin et al. (US 2005/0024236 A), hereinafter “Gosdin.”

	In regards to claim 1, Cheok discloses: a method for controlling output bitrate of a video encoder when encoding a video stream, (See Cheok, Abstract, lines 1 – 5 and Fig. 9: rate control; encoding modules; Pars. 0019, 0039, 0040, 0045 and 0047: controlling output bit rate of a video bit stream)
 	Cheok discloses: predicting a future increase in output bitrate of the video encoder (See Cheok, Par. 0051: bit budget predicted; See also Pars. 0043, 0049 and 0052), but not  due to weather affecting contents of the video stream - (N.B.: Cheok does not disclose the prediction based on the weather forecast data, wherein a future increase in output bitrate is predicted by comparing the one or more weather related parameters to predetermined thresholds) 
	Cheok is not specific about the subsequent feature: receiving, at a current time point, weather forecast data being indicative of a future weather condition for a location where the video stream is captured, wherein the weather forecast data includes  being indicative of the future weather condition and an indication of a time point when the weather condition will occur
	Mirza however discloses the method comprising: receiving weather forecast data including one or more weather related parameters for a location where the video stream is captured; (See Mirza, Abstract, lines 4 – 9: a camera processing device may receive camera data and receive information relating to conditions external to the capturing of the camera data; – (N. B.: conditions external to the capturing of the camera data may include weather forecast data when compared to the disclosure in the instant application; See in Mirza at Par. 0041: …data structure 300 may store… current weather conditions, and/or some other type of analytics data; - Compare also disclosure in Claims 4, 12 of Mirza with disclosure in instant application at Pars. 0011 and 0047 as related to weather forecast data); See further Mirza, Pars. 0013 – 0015: analytics information received from one or more analytics sources; analytics information may include information received from the directory server (e.g., information relating to the weather; See also Fig. 4, Par. 0025 and disclosure in Claim 4: information identifying weather in an area associated with the camera data, wherein controlling the resolution includes controlling the resolution based on the information identifying the weather)
	While Mirza is not specific about: predicting, based on the weather forecast data, that the future weather condition will affect the output bitrate of the video encoder if at least one of falls outside of a predefined parameter interval
Nonetheless, Mirza discloses: wherein a future increase in output bitrate is predicted by comparing the one or more weather related parameters to predetermined thresholds; (Mirza, Pars. 0013 – 0015: analytics information received include information relating to…, weather information; See also Fig. 4, Par. 0025 and disclosure in Claim 4: information identifying weather in an area associated with the camera data, wherein controlling the resolution includes controlling the resolution based on the information identifying the information identifying the weather) – (the controlling implies comparing weather related parameters to predetermined thresholds); See also Par. 0048: camera data processing device 230 may compress the camera data based on some other information corresponding to the cumulative quality score (such as quality score including weather related parameters; camera data may be reduced in resolution when the quality score is below a particular threshold; See also Par. 0054 – (quality score may involve weather related parameters); - See further Par. 0025, lines 8 - 20: compressing video; output video at low resolution (e.g., by increasing video compression and/or instruction camera device 220 to decrease resolution of video)
reducing the output bitrate of the video encoder by increasing a compression level applied by the video encoder when compressing the video stream when a future increase in output bitrate has been predicted, (Mirza, Par. 0048: camera data processing device 230 may process the camera data based on the cumulative quality score, by compressing the camera data to a particular extent corresponding to the cumulative quality score (e.g., by reducing the resolution of an image and/or video included in the camera data); camera data processing device 230 may compress the camera data based on some other information corresponding to the cumulative quality score (such as quality score including weather related parameters; camera data may be reduced in resolution when the quality score is below a particular threshold) thereby compensating for the future increase in output bitrate of the video encoder. (See again Mirza, Par. 0025: increasing video compression to decrease the resolution of the video; See also Par. 0055: adjustment involving compensating for future variation (i.e., increase/decrease or reducing output bitrate); – Also, compression and bit rate are interrelated since the function of compression is to reduce digitized video to data rates that can be supported by a channel; hence, the less data there is to compress, the easier it is for a compression engine to encode content at an appropriate bit rate for transmission)
	Moreover, Gosdin teaches Weather information dissemination system for mobile vehicles related to weather forecast data being indicative of a future weather condition for a location where the video stream is captured, wherein the weather forecast data includes one or more weather related parameters being indicative of the future weather condition and an indication of a time point when the weather condition will occur. (See Gosdin, Par. 0030 and Par. 0051: server 34 monitors the data rate bit stream comprising the weather products, and the rate at which the various weather products are being generated for transmission to the aircraft 1. In response to this information, the server alters the compression scheme (increasing or decreasing the compression ratio) or modify the resolution of the image data (and thus the number of bits required to display the images; i.e., disclosure of selective control of communications bit rate by decreasing/increasing bit rate based on weather data or forecasts received from a remote server) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Cheok, Mirza and Gosdin before him/her, to modify the method and apparatus for encoding of Cheok, by adding or integrating features of the analytic techniques by Mirza and Gosdin, in order to achieve a method for controlling output bitrate of a video encoder when encoding a video stream. Combining the capabilities of Cheok (Abstract, and Pars. 0019, 0039 and 0043, 0049 and 0051 and Par. 0052) with the features of Mirza provide an efficient way to implement a systems and methods of video processing consisting of adaptively compressing video based on video analytics and wherein future increase in output bitrate is predicted on the basis of weather related parameters to reduce output bitrate of a video encoder by increasing compression level (Mirza, Par. 0025, Par. 0048 and Par. 0055; Gosdin Pars. 0030 and 0051)

 	In regards to claim 2, the combination of Cheok, Mirza and Gosdin discloses: the method of claim 1, wherein the one or more weather related parameters include at least one of a rain fall level, a snow level, a moisture level, a temperature, and a wind speed. (See Mirza, Abstract, lines 4 – 9: a camera processing device may receive camera data and receive information relating to conditions external to the capturing of the camera data (including weather information); See also Pars. 0013 – 0015: analytics information received may include information relating to…, weather information; See further, Cheok, Par. 0033: use of difference image thresholding to obtain foreground pixels; low threshold value can allow smaller changes to be qualified as foreground pixels, resulting in clutter because of sensor noise, moving foliage, rain or snow) 
	In regards to claim 11, the combination of Cheok, Mirza and Gosdin discloses: 
A controller for controlling output bitrate of a video encoder when encoding a video stream, (See Cheok, Par. 0014 and Fig. 9: incorporated rate control (RC); See Mirza, Fig. 1 and Par. 0011: controlled camera; Par. 0067: control hardware to implement the embodiments) comprising: comprising: a-receiver circuitry configured to receive, at a current time point, weather forecast data being indicative of a future weather condition for a location where the-5-6480748.1 Applicant: Axis ABApplication No.: 15/960,091video stream is captured, wherein the weather forecast data includes being indicative of the future weather condition and an indication of a time point when the weather condition will occur(See rationale used in rejection of Claim 1) predictor circuitry configured to predict, based on the weather forecast data, athat the future weather condition will affect the output bitrate of the video encoder if at least one of falls outside of a predefined parameter interval (See rationale used in rejection of Claim 1) and output bitrate adjuster circuitry configured to increase a compression level currently applied by the video encoder when compressing the video stream in response to predicting that theweather condition will affect the  wherein the compression level is increased in advance of the time point when the weather condition will occur (See rationale used in rejection of Claim 1) 	In regards to claim 12, the claim discloses: 
A video camera comprising: a video encoder; and a controller for controlling output bitrate of the video encoder comprising: receiver circuitry configured to receive, at a current time point, weather forecast data being indicative of a future weather condition for a location where the video stream is captured, wherein the weather forecast data includes being indicative of the future weather condition and an indication of a time point when the weather condition will occurthat the future weather condition will affect the output bitrate of the video encoder if at least one of falls outside of a predefined parameter interval increase a compression level currently applied by the video encoder when compressing the video stream in response to predicting that theweather condition will affect the bitrate, wherein the compression level is increased in advance of the time point when the weather-7-6480748.1 Applicant: Axis ABApplication No.: 15/960,091condition will occur (See Mirza, Fig. 1 and Par. 0011: controlled camera; Par. 0067: control hardware to implement the embodiments; See further rationale applied to rejection of Claim 11 for the features added by amendment, which consist of limitations similar to those of Claim 12)  	In regards to claim 13, the claim discloses: 
A non-transitory computer-readable medium having instructions stored thereon for controlling output bitrate of a video encoder when encoding a video stream, execution of which by a computing device causes the computing device to perform operations comprising: receiving, at a current time point, weather forecast data being indicative of a future weather condition for a location where the video stream is captured, wherein the weather forecast data includes  being indicative of the future weather condition and an indication of a time point when the weather condition will occurthat the future weather condition will affect the output bitrate of the video encoder if at least one of falls outside of a predefined parameter intervalcurrently applied by the video encoder when compressing the video stream in response to predicting that the weather condition will affect thebitrate, wherein the compression level is increased in advance of the time point when the weather condition will occur(See rationale used in rejection of Claim 1, as Claim 13 is drawn to the method for controlling output bitrate of a video encoder as disclosed in Claim 1)


Allowable Subject Matter
Claims 3 – 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of the method of claim 3, which discloses “the method of claim 1, further comprising: setting a bit budget corresponding to a maximum number of bits that are allowed to be output from the video encoder during a time interval; receiving previously collected bitrate data indicating an average temporal variation of output bitrate of the video encoder during the time interval; and calculating, from the previously collected bitrate data, a number of bits which on average is output from the video encoder at a current time point of the time interval; and adjusting the compression level by: increasing the compression level if a number of bits that has been output from the video encoder at the current time point exceeds the calculated number of bits which on average is output from the video encoder at the current time point, and decreasing the compression level if the number of bits that has been output from the video encoder at the current time point is below the calculated number of bits which on average is output from the video encoder at the current time point.” Claims 4 – 6 and 8 depend from claim 3.


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Cilia (US 2009/0251530 A1) teaches Image capturing and storage system for vehicle.
	TRIPATHI et al. (US 2013/0202031 A1) teaches GOP-INDEPENDENT    DYNAMIC BIT-RATE CONTROLLER.
	Simske et al. (US 2014/0146882 A1) teaches Method and System for Compression of a Real-Time Surveillance Signal.
			HUANG et al. (US 2015/0350655 A1) teaches IMAGE COMPRESSION
				SYSTEM FOR DYNAMICALLY ADJUSTING COMPRESSION
	PARAMETERS BY CONTENT SENSITIVE DETECTION IN VIDEO  SIGNAL.
	Brookins (US 2009/0086024 A1) teaches SYSTEM AND METHOD FOR IMPROVING VIDEO COMPRESSION EFFICIENCY.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487